             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION


JANYS JENNINGS,

        Plaintiff,

             V.                                  CV 119-202


MACY'S CORPORATE SERVICES,
INC.; MACY'S RETAIL HOLDINGS,
INC.; MACY'S.COM, LLC; MACY'S
BACKSTAGE, INC.; and
DEFENDANTS A, B, AND C,

        Defendants.



                              ORDER




    Pursuant to Federal Rule of Civil Procedure 21, Plaintiff and

Defendants jointly move the Court for an order dismissing
Defendants Macy's Corporate Services, Inc.; Macy's.com, LLC; and
Macy's Backstage, Inc.    Upon due consideration, the Court GRISTS
the motion (Doc. 13).    IT IS HEREBY ORDERED that Macy's Corporate

Services, Inc.; Macy's.com, LLC; and Macy's Backstage, Inc. are

DISMISSED WITHOUT PREJUDICE.    The action shall proceed as to the

remaining defendants.

     ORDER ENTERED at Augusta, Georgia, this          day of January,

2020.



                                j:           HALL/^HIEF JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
